Citation Nr: 1757033	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  12-35 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for bilateral pes planus.

2.  Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1979 to November 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied the Veteran's request to reopen the previously denied claim of service connection for bilateral pes planus.

In July 2017, the Veteran testified at a Board hearing.  A transcript is of record.

The issue of service connection for bilateral pes planus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An October 1998 rating decision denied the Veteran's request to reopen the previously denied claim of service connection for pes planus; the Veteran appealed this decision but, following issuance of a statement of the case by the RO, did not submit a substantive appeal; and VA did not receive any additional evidence within one year of the October 1998 rating decision.

2.  Since the last final denial in October 1998, new and material evidence related to the claim of service connection for pes planus has been received.



CONCLUSIONS OF LAW

1.  The October 1998 denial of the Veteran's request to reopen the previously denied claim of service connection for pes planus became final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 3.156(b) (2017).

2.  New and material evidence has been received to reopen the previously denied claim of service connection for pes planus.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Where a claim has been finally adjudicated, a claimant must present new and material evidence in order to reopen the previously denied claim.  See 38 U.S.C. § 5108; 38 C.F.R. §3.156(a); see also Wakeford v. Brown, 8 Vet. App. 239-40 (1995).  New evidence is that which was not previously submitted to agency decision makers.  Material evidence is that which by itself, or when considered with previous evidence of record, relates to an unestablished fact that is necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of reopening, evidence received is generally presumed credible. Justus v. Principi, 3 Vet. App. 510, 513 (1992).  There is a low threshold for finding new evidence that raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  VA should consider whether the newly received evidence could reasonably substantiate the claim were the claim to be reopened, including whether VA's duty to provide a VA examination is triggered.  There must be new and material evidence as to at least one of the bases of the prior disallowance to warrant reopening.  Id. at 117-20.

The Veteran initially claimed service connection for a foot disability (claimed as bad foot/arch) in February 1984.  The RO denied this claim in a June 1984 rating decision, characterized as one of service connection for pes planus, and this determination became final.  In March 1998, the Veteran submitted a claim to reopen the previously denied claim of service connection for pes planus.  The RO denied the Veteran's request in an October 1998 rating decision, which the Veteran appealed via a notice of disagreement received by VA the following month.  Nevertheless, following issuance of a December 1998 statement of the case, the Veteran did not submit a substantive appeal.  Further, VA did not receive any additional evidence within one year of the October 1998 rating decision.  As such, the October 1998 denial became final.

The Veteran's pes planus was noted on his service entrance examination (#36 - pes planus mod symptomatic).  The RO originally denied service connection in 1984 based on a finding that the Veteran's preexisting pes planus was not aggravated (no evidence of increased symptomatology) during service.  The October 1998 rating decision found that VA had not received any new and material evidence in this regard.

Since the last final denial in October 1998, VA has received new and material evidence that triggers the presumption of aggravation under 38 U.S.C.A. § 1153.  Specifically, the Veteran has submitted lay evidence indicating that he represented the Air Force in competitive sports, namely track and field, and football.  He contends that these activities placed considerable stress and additional strain on his feet, aggravating his preexisting foot condition.  See Form 9 (received 12/14/2012); see also Notice of Disagreement (received 2/17/2012).  This lay evidence, considered alongside service treatment records showing treatment for chronic foot symptoms in service, relates to the unestablished element of increased symptoms in service.  Additionally, this evidence triggers VA's duty to assist.  For these reasons, the Veteran's claim of service connection for bilateral pes planus is reopened.  See 38 U.S.C. § 5108; 38 C.F.R. §3.156(a).  



ORDER

New and material evidence having been received, the petition to reopen the claim of service connection for pes planus is granted.


REMAND

As mentioned above, the Veteran's pes planus was noted on his service entrance examination.  He is therefore not presumed sound on entrance as to this, and 38 U.S.C. § 1153 applies.  Pursuant to section 1153, a preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  In such claims the veteran (the evidence of record) must simply show that there was an increase in disability during service to trigger the presumption of aggravation.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 
19 F.3d 1413, 1417 (Fed. Cir. 1994).  "If the presumption of aggravation under section 1153 arises, the burden then shifts to the government to show a lack of aggravation by establishing 'that the increase in disability is due to the natural progress of the disease.'"  Wagner, 370 F.3d at 1096 (citing 38 U.S.C. § 1153).  The government must show by clear and unmistakable evidence that any increase in disability was due to the natural progress of the condition.  See Cotant v. Principi, 17 Vet. App. 116, 130-32 (2003); see also 38 C.F.R. § 3.306(b).

The Veteran has stated that he represented the Air Force in competitive sports, specifically track and field, and football, and these activities put stress and ultimately aggravated his preexisting foot condition.  See Form 9 (received 12/14/2012).  Service treatment records show that the Veteran sought treatment for foot symptoms in service.  Notes from June 14, 1979, and March 20, 1981, show complaints of bilateral arch pain.  A note from September 5, 1983, indicates that the Veteran had been wearing arch support for the past year due to pain in arches.  The Veteran's separation examination alludes to a 1980 arch dropping due to sports and physical activities.

This evidence establishes that the Veteran's preexisting foot condition had increased symptoms during service and triggers the presumption of aggravation under section 1153.

On remand, VA should schedule the Veteran for a VA examination and ask the examiner to opine as to whether there is clear and unmistakable evidence that any increase in disability was due to the natural progress of the condition during active service.

Additionally, VA should obtain the Veteran's service personnel records.  The Veteran has requested that these records be obtained, as they should show the extent of his sports and physical activities in service.  As these records could shed light on the Veteran's in-service symptoms, the Board finds that they are relevant and are to be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's service personnel records.  
All requests and responses for the records must be documented.  If any identified records cannot be obtained, notify the Veteran of the missing records, the efforts taken and any further efforts that will be made by VA to obtain such evidence, and allow him an opportunity to provide the missing records.

2.  Thereafter, schedule the Veteran for a 
VA examination.  Review of the claims file should be noted in the examiner's report. 


The examiner should respond to the following:

Is there clear and unmistakable evidence that any increase in the Veteran's pes planus (noted on entrance examination) was due to the natural progress of the condition during active service?

The examiner should provide a comprehensive medical rationale for any opinion offered.  If the examiner cannot offer an opinion without resort to speculation, he or she should explain why and state what additional evidence, if any, would be required to offer an opinion.

3.  If the benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


